Cornish, J.
As shown by the record, but not as indicated in appellant’s brief, this is an appeal from the trial court’s judgment sustaining defendant Schumann’s spiecial appearance and dismissing plaintiff’s cause of action. There is no bill of exceptions in the record. In the absence of evidence, we must presume that the trial court’s findings of fact, sustaining the special appearance, were true. The special appearance itself being ample, if true, to show that the court did not obtain jurisdiction of the person and subject-matter of the action, it follows that the judgment of the trial court must be affirmed. Cady Lumber Co. v. Reed, 90 Neb. 293.
Affirmed.
Letton and Day, JJ., not sitting.